Exhibit 10.3

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement (the “Amendment”) is by and
between Superior Energy Services, Inc., a Delaware corporation (the “Company”),
and Robert S. Taylor (the “Executive”), and dated and effective as of March 1,
2018 (the “Amendment Effective Date”). Capitalized terms not defined herein
shall have the meanings assigned to them in the Agreement (as defined below).

WITNESSETH:

WHEREAS, the Executive and the Company entered into an Employment Agreement (the
“Agreement”), dated December 12, 2012, but with an effective date of June 15,
2013; and

WHEREAS, the parties now desire to amend the Agreement as reflected in this
Amendment.

NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agreement is hereby amended as
follows:

 

  1. Amendment. As of the Amendment Effective Date, the parties agree to the
following:

 

  a. Section 2(a) (Title and Duties) of the Agreement is hereby amended and
restated in its entirety to read as follows:

“(a) Title and Duties. Executive shall continue to be employed as a senior
advisor to the Company. Executive shall perform such duties as may be requested
from time to time by the Company’s Chief Executive Officer or Chief Financial
Officer.”

 

  b. Section 2(c) (Activities) of the Agreement is hereby deleted in its
entirety.

 

  c. Section 3(a) (Employment Period) of the Agreement is hereby amended and
restated in its entirety to read as follows:

“(a) Employment Period. Executive’s employment with the Company hereunder shall
continue until February 28, 2019 (the “Employment Period”).”

 

  d. Section 4(a) (Salary) of the Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) Salary. The Company shall pay to Executive an annual base salary of
$150,000 per year (the “Base Salary”) during the Employment Period, which shall
be paid in equal semi-monthly installments in accordance with the Company’s
regular payroll practices.”

 

1



--------------------------------------------------------------------------------

  e. Sections 4(b) (Incentive Bonus), 4(c) (Long-Term Incentives), 4(f) (Change
of Control Severance Plan), 4(g) (Automobile) and 4(i) (Vacations) of the
Agreement are hereby amended and restated in their entirety to read as follows:

“RESERVED”.

 

  f. Section 4(e) (Welfare Benefit Plans) of the Agreement is hereby amended and
restated in its entirety to read as follows:

“(e) Welfare Benefits Plans. Executive and Executive’s family, as the case may
be, shall be eligible to participate in all medical and other welfare benefit
plans generally available to the Company’s executive officers until February 28,
2020.”

 

  g. Sections 5(b) (Termination by Executive), 6(b) (Change of Control) and 6(c)
(Other Terminations) of the Agreement are hereby amended and restated in their
entirety to read as follows:

“RESERVED”.

2.     Miscellaneous.

 

  a. This Amendment shall be construed and enforced in accordance with and
governed by the internal laws of the State of Texas without regard to principles
of conflicts of laws.

 

  b. Except as amended hereby, the terms and provisions of the Agreement shall
remain in full force and effect, and the Agreement is in all respects ratified
and confirmed. On and after the Amendment Effective Date, each reference in the
Agreement to the “Agreement”, “hereinafter”, “herein”, “hereinafter”,
“hereunder”, “hereof”, or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

  c. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which taken together shall constitute a
single Amendment.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date.

 

SUPERIOR ENERGY SERVICES, INC.

        /s/ David D. Dunlap

             David D. Dunlap President and Chief Executive Officer EXECUTIVE:

        /s/ Robert S. Taylor

             Robert S. Taylor

 

3